                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       February 06, 2019
                                                                                       David J. Bradley, Clerk
                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

STEVEN SLAUGHTER,         §
            Plaintiff,    §
                          §
v.                        §                                     CIVIL ACTION NO. 4:18-04528
                          §
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY and     §
UNITED FINANCIAL CASUALTY §
COMPANY,                  §
             Defendants.  §

                                            MEMORANDUM AND ORDER

           Before the Court is Plaintiff Steven Slaughter’s Motion to Remand

(“Motion”) [Doc. # 3].                           Defendants Progressive County Mutual Insurance

Company (“PCMIC”) and United Financial Casualty Company (“UFCC”) have

filed a response.1 Plaintiff Slaughter has not filed a reply, his time to do so has

expired, see Hon. Nancy F. Atlas, Court Procedures and Forms, R.7(A)(4), and the

Motion is now ripe for decision. Having reviewed the record and pertinent legal

authorities, the Court denies Plaintiff Slaughter’s Motion.



1
           Defendants’ Response to Plaintiff’s Motion to Remand (“Response”) [Doc. # 9].
           Defendants’ Motion for Leave to File Response to Plaintiff’s Motion to Remand
           [Doc. # 6], is granted.


P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
I.         BACKGROUND

           This case is an insurance coverage dispute arising from an automobile

collision. On September 16, 2016, Steven Slaughter was involved in a car accident

in Harris County, Texas. As a result of the crash, Slaughter allegedly suffered

severe bodily injuries in excess of the other driver’s insurance policy limit.

Slaughter allegedly sought, but was not afforded, coverage for his medical

expenses under an uninsured/underinsured motorist provision in his commercial

auto policy.

           On July 27, 2018, Slaughter filed an Original Petition in the 55th Judicial

District Court of Harris County, Texas. In his Original Petition, Slaughter sued

PCMIC, alleging it underwrote policy number 06250026-1.                       Slaughter sought

recovery under Chapters 541 and 542 of the Texas Insurance Code and violations

of the Texas Deceptive Trade Practices-Consumer Protection Act. Slaughter also

requested declaratory judgment on coverage and damages issues. Slaughter sought

$1 million in monetary relief.

           On November 11, 2018, PCMIC moved for summary judgment in state

court. PCMIC attached an affidavit from Paula Stewart, a custodian of records for

Progressive Group of Insurance Companies.2 Stewart averred that PCMIC did not

2
           Affidavit of Paula Stewert (“Stewart’s Affidavit”) [Doc. # 1-6].


                                                 2
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
issue a personal or commercial insurance policy that provides uninsured or

underinsured motorist coverage to Slaughter for any damages that may have arisen

from the September 16, 2016, auto accident. Stewart also stated that UFCC did

issue a commercial auto insurance policy to Slaughter effective from April 1, 2016,

through October 1, 2016.                         Stewart identified this policy as “policy number

06250026-0” (emphasis added). PCMIC attached to its motion a copy of that

policy, which provides uninsured/underinsured motorist coverage. The policy’s

declaration page lists UFCC as the policy’s only underwriter and shows

“PROGRESSIVE COMMERCIAL” on its letterhead.                                The policy makes no

reference to PCMIC.

           Two days after PCMIC filed its state court motion for summary judgment,

Slaughter filed his First Amended Petition, adding UFCC as a defendant.

Slaughter’s First Amended Petition contains largely the same allegations as the

Original Petition, but asserts coverage from PCMIC “and/or” UFCC under “policy

number 06250026-1” (emphasis added).

           UFCC answered the First Amended Petition on November 16 and filed its

Notice of and Petition for Removal (“Notice of Removal”) [Doc. # 1], on

November 30, 2018. In its Notice of Removal, UFCC asserts that removal is

proper under 28 U.S.C. § 1441, as this Court has original jurisdiction under 28

U.S.C. § 1332. UFCC avers that it and Slaughter are diverse because it is a citizen
                                                          3
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
of Ohio and Slaughter is a citizen of Texas. UFCC admits that PCMIC is a citizen

of Texas,3 whose presence in the suit would normally destroy diversity and

preclude removal via the in-state defendant exception.               UFCC nevertheless

contends that because PCMIC is improperly joined, PCMIC should be disregarded

for purposes of determining the Court’s jurisdiction.              According to UFCC,

Slaughter is unable to establish a cause of action against PCMIC. UFCC attached

policy number 06250026-0 (issued by UFCC) and Stewart’s affidavit to its Notice

of Removal. UFCC’s deputy counsel avers that PCMIC and UFCC are separate

corporate subsidiaries of Progressive Corporation.4

           On December 13, 2018, Slaughter filed his Motion to Remand. Slaughter

does not contest UFCC’s characterization of the citizenship of the parties. Nor

does Slaughter object to consideration of policy number 06250026-0 or Stewart’s

affidavit. Instead, in his Motion, Slaughter repeatedly cites to policy number

06250026-0 and asserts that PCMIC is the policy’s underwriter. Slaughter does

not produce a copy of policy number 06250026-1 (the policy Slaughter referenced

in his First Amended Petition), does not present documentary proof of policy
3
           See Affidavit of Michael Uth, deputy counsel for PCMIC and UFCC (“Uth’s
           Affidavit”) [Doc. # 9-1], ¶¶ 4-5 (stating that PCMIC is a Texas company with its
           principal place of business in Austin and UFCC is an Ohio company with its
           principal place of business in Cleveland).
4
           Id. ¶¶ 3-5.


                                                 4
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
number 06250026-1’s existence, and does not explain his failure to supply a copy

of that policy. Indeed, he does not even mention that policy in his Motion to

Remand.

II.        LEGAL STANDARDS

           A.          Removal Jurisdiction

           The federal removal statute permits removal of “any civil action brought in a

State court of which the district courts of the United States have original

jurisdiction.” See 28 U.S.C. § 1441(a). Federal district courts have subject matter

jurisdiction over a state claim when the amount in controversy is met and there is

complete diversity of citizenship between the parties. See id. § 1332(a). A suit

removable solely based on the diversity of the parties may not be removed if “any

of the parties in interest properly joined and served as defendants is a citizen of the

State in which such action is brought.” See id. § 1441(b)(2).

           B.          Improper Joinder

           “Joinder of a party solely for the purpose of blocking jurisdiction based on

diversity may be established by showing (1) actual fraud in the pleadings or (2) the

‘inability of the plaintiff to establish a cause of action against the nondiverse party

in state court.’” Cumpian v. Alcoa World Alumina, L.L.C., 910 F.3d 216, 219 (5th

Cir. 2018) (quoting Davidson v. Ga.-Pac., L.L.C., 819 F.3d 758, 765 (5th Cir.



                                                 5
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
2016)). The party seeking removal via improper joinder “bears a heavy burden.”

Smallwood v. Ill. Cent. R. Co., 385 F.3d 568, 574 (5th Cir. 2004) (en banc).

           Only the second ground for improper joinder is before the Court. The test

“is whether the defendant has demonstrated that there is no possibility of recovery

by the plaintiff against” the non-diverse or in-state defendant, “which stated

differently means that there is no reasonable basis for the district court to predict

that the plaintiff might be able to recover against” the non-diverse or in-state

defendant. Id. at 573. To make this determination, a court first “looks at the

allegations contained in the complaint” to see if the “plaintiff can survive a Rule

12(b)(6) challenge for failure to state a claim.”             Davidson, 819 F.3d at 765.

“Ordinarily, if a plaintiff can survive a Rule 12(b)(6) challenge, there is no

improper joinder.” Smallwood, 385 F.3d at 573. “However, where a complaint

states a claim that satisfies 12(b)(6), but has ‘misstated or omitted discrete facts

that would determine the propriety of joinder . . . the district court may, in its

discretion, pierce the pleadings and conduct a summary inquiry.’” Mumfrey v.

CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir. 2013) (quoting Smallwood, 385

F.3d at 573). This “summary inquiry” is not akin to “the no-evidence summary

judgment standard.” See Cumpian, 910 F.3d at 220. Rather, the “defendant must

put forward evidence that would negate a possibility of liability on the part of” the

nondiverse or in-state defendant.                Smallwood, 385 F.3d at 573-74 (emphasis
                                                    6
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
added).            Moreover, “the evidence that is dispositive” must relate to “facts that

could be easily disproved if not true.” Cumpian, 910 F.3d at 221.

III.       DISCUSSION

           In its Notice of Removal, UFCC asserts joinder of PCMIC is improper, and

thus the Court may entertain this suit under its diversity jurisdiction. UFCC carries

its “heavy burden” of demonstrating that Slaughter is improperly joined because

“there is no possibility of recovery by” Slaughter against PCMIC.5                               See

Smallwood, 385 F.3d at 573-74.                              Accordingly, the Court denies Slaughter’s

Motion to Remand.

           According to the uncontroverted evidence of record, PCMIC and UFCC are

distinct subsidiaries of the Progressive Corporation,6 and PCMIC issued no

insurance policy to Slaughter for uninsured/underinsured motorist coverage for the

relevant coverage period.7 It was UFCC that issued policy number 06250026-0 to

Slaughter               for         the          relevant   time   period.   This   policy   provides

uninsured/underinsured motorist coverage and lists UFCC as the sole underwriter.

5
           UFCC also asserts that Slaughter “fraudulently pleaded jurisdictional facts in an
           attempt to secure jurisdiction in state court.” UFCC, however, fails to identify
           which facts Slaughter fraudulently pleaded and has not demonstrated actual fraud
           in Slaughter’s pleadings.
6
           Uth’s Affidavit [Doc. # 9-1] ¶¶ 3-5.
7
           Stewart’s Affidavit [Doc. # 1-6], ¶ 3


                                                              7
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
Without a policy underwritten by PCMIC, Slaughter cannot recover against

PCMIC on his contractual or extra-contractual claims. See USAA Tex. Lloyds Co.

v. Menchaca, 545 S.W.3d 479, 490 (Tex. 2018) (“The general rule is that an

insured cannot recover policy benefits for an insurer’s statutory violation if the

insured does not have a right to those benefits under the policy.”).

           In his Motion to Remand, Slaughter cites policy number 06250026-0 and

claims he is covered by PCMIC under that policy.                         Slaughter notes that the

declaration’s                letterhead          states   “PROGRESSIVE   COMMERCIAL”         and

“PROGRESSIVE” recurs throughout the policy. Slaughter does not produce a

copy of policy number 06250026-1 (the policy Slaughter referenced in his Original

and his First Amended Petition), does not present documentary proof of policy

number 06250026-1’s existence, does not explain his failure to supply a copy of

the policy, and does not even mention the policy in his Motion to Remand.

           The Court concludes, after “pierc[ing] the pleadings,” that UFCC has

established there is no reasonable basis to predict that PCMIC provided Slaughter

underinsured/uninsured motorist coverage during the relevant period.                         See

Mumfrey, 719 F.3d at 401. UFCC has “put forward evidence that would negate a

possibility of liability on the part of” PCMIC. See Smallwood, 385 F.3d at 573-74.

UFCC’s status as the issuer of the relevant insurance policy is a fact “that could be

easily disproved if not true.” See Cumpian, 910 F.3d at 221. Slaughter’s bald
                                                            8
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
assertion that PCMIC underwrites policy number 06250026-0 is insufficient.8

While the policy’s letterhead states “PROGRESSIVE COMMERCIAL,” there is

no indication that this tradename refers to PCMIC, i.e., Progressive County Mutual

Insurance Company.

           In sum, UFCC has put forth unrefuted evidence that negates the possibility

of PCMIC’s liability.                            Accordingly, PCMIC is improperly joined, will be

disregarded in the Court’s jurisdiction inquiry, and will be dismissed from the case.

See Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016) (“[I]f the plaintiff

improperly joins a non-diverse defendant, then the court may disregard the

citizenship of that defendant, dismiss the non-diverse defendant from the case, and

exercise subject matter jurisdiction over the remaining diverse defendant.”).9 As




8
           Slaughter further asserts in his Motion—without any supporting evidence—that all
           premiums were paid to “PCMIC” and all letters came from “PCMIC.” Slaughter’s
           repeated unjustified conflation of the label “PROGRESSIVE” with PCMIC is
           insufficient to meet his burden to show the existence of a PCMIC policy.
9
           See Van Tassel v. State Farm Lloyds, No. 4:12-CV-3711, 2013 WL 5152324, at *2
           (S.D. Tex. Sept. 11, 2013) (dismissing sua sponte improperly joined and non-
           diverse defendant); Lucas v. Ocwen Home Loan Servicing, No. 3:13-CV-1057-G
           BH, 2013 WL 6188826, at *1 (N.D. Tex. Nov. 26, 2013) (adopting magistrate
           judge’s recommendation to sua sponte dismiss improperly joined defendants);
           Perez v. Bank of Am., N.A., No. EP-13-CV-285-KC, 2013 WL 12130455, at *2
           (W.D. Tex. Dec. 6, 2013) (noting that a non-diverse and improperly joined
           defendant should be dismissed from the case “as a matter of course”).


                                                             9
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
Slaughter and UFCC are diverse and UFCC is not an in-state defendant, removal is

appropriate and Slaughter’s Motion to Remand is denied.

IV.        ORDER

           For the foregoing reasons, it is hereby

           ORDERED that Plaintiff Steven Slaughter’s Motion to Remand [Doc. # 3],

is DENIED. It is further

           ORDERED that Defendant Progressive County Mutual Insurance Company

is DISMISSED from this lawsuit as improperly joined.

           SIGNED at Houston, Texas, this ___
                                          6th day of February, 2019.




                                                          NAN Y F. ATLAS
                                                 SENIOR UNI   STATES DISTRICT JUDGE




                                                 10
P:\ORDERS\11-2018\4528MRemand.docx 190206.0940
